Citation Nr: 0512654	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  99-18 293A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama (Montgomery RO), which denied the claim 
as not well grounded.  

The veteran testified at an RO hearing in August 1999; a copy 
of the hearing transcript is associated with the record.  
Later, the case was transferred to the St. Petersburg, 
Florida Regional Office (St. Petersburg RO).  In June 2003, 
the St. Petersburg RO readjudicated, and denied the claim, 
pursuant to the provisions of the Veterans Claims Assistance 
Act (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

In August 2004, the Board remanded the case for additional 
development.  It is now before the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for a respiratory disorder as a result of in-
service exposure to toxic chemicals and/or asbestos.  While 
there is no current specific statutory guidance with regard 
to claims for service connection for asbestosis and other 
asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the United States Court of Appeals for Veterans 
Claims (Court) held that, while the veteran, as a layperson, 
was not competent to testify as to the cause of his disease, 
he was, however, competent to testify as to the facts of his 
asbestos exposure.  McGinty, 4 Vet. App. at 432.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
38 U.S.C.A. § 1110, (West 2002); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 C.F.R. § 3.303 (2004).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  Statements from two 
laypersons indicate that the veteran did not have breathing 
problems before he went into service, but did have them upon 
discharge, or shortly thereafter.

In various statements and his testimony, the veteran 
indicates that, contrary to his DD Form 214, which reflects 
that the veteran performed laundering duties in service, he 
maintains that, while he served on the USS Mispillion, his 
job was to grind and sand old paint off the ship with high-
power sanders, that he looked like a coal miner every day; 
that they never had any fresh air hoods or breathing 
protection; that he used red lead primers and lead-based 
paints to repaint; and that he had to cut old insulation off 
water pipes that he was later told was asbestos.  He also 
contends that he had to go down in the oil tanks or bilges to 
clean the oil out with some kind of chemical that took his 
breath away just to smell it and that there were many times 
that he had to go up to the ship's gangplank because he ran 
out off air.  The veteran admits that he did not seek 
treatment while in service or go to the doctor for breathing 
problems until the 1980's and that, even though VA noted that 
he painted for years after he got out of service, he could 
never breathe well enough to work full time.  Even so, the 
service medical records reveal that the veteran was seen on 
repeated occasions for tonsillitis, upper respiratory 
infections, nasal trauma, and that, while incarcerated, the 
veteran complained that he had been trying to get his nose 
operated on due to an obstruction because he could not breath 
through his nose, which had been exacerbated due to an April 
1972 motor vehicle accident (MVA).  A January 1973 (post-
service) clinical record from the Long Beach Naval Hospital 
reflects complaints of decreased air flow in the left nares 
supposedly due to an injury sustained in a fight.  But, on 
examination, no evidence of any recent injury or septal 
obstruction was found.  

After service the veteran worked as a painter until August 
1988.  In September 1989, the veteran was hospitalized for 
severe asthma, possible left lower lobe pneumonitis with 
reaction to painting materials, and large, non-calcified 
nodes in the right hilum.  The VA hospital report noted that 
the veteran had received treatment pulmonary function tests 
(PTFs) at the Nashville VA Medical Center (VAMC), where his 
records were.  A November 1989 VA X-ray of the sinuses 
revealed chronic bilateral maxillary sinusitis more marked on 
the left side.  He was hospitalized, in March 1990, for acute 
bronchial asthma and sinusitis, in December 1990, for severe 
bronchial asthma, in May 1993, for bronchial asthma and mild 
obesity, and, in December 1993, for acute exacerbation of 
asthma.  Following a septoplasty, an April 1990 biopsy of the 
sinuses revealed right and left curetting with chronic 
inflammation and edema with a diagnosis of chronic sinusitis.  
A computed tomography (CT) scan of the paranasal sinuses 
taken at the time reflects an impression of bilateral 
maxillary, ethnoid sinusitis.  Results from February 1992 
PFTs reveal severe obstructive airways disease with a Forced 
Expiratory Volume (FEV-1) of 33 percent of predicted value.  
A 1991 St. Louis VA clinical note reflects a reported history 
of 18 years of asthma, 2 1/2 years of sinusitis, 20 years as a 
residential and commercial painter, and smoking two packs of 
cigarettes a day for 15 years (now smokes once a week).  A 
February 1992 VA examiner diagnosed the veteran with chronic 
obstructive pulmonary disease (COPD) and bronchial asthma by 
history.  At that examination, the veteran had reported a 
history of asthma for about 12 years and emphysema for 7 
years and complained of shortness of breath and coughing.  In 
July 1992, a valvuloplasty and a septal perforation repair 
were performed on the veteran.  A June 1995 VA examiner 
indicated that, in the last 1 1/2 years, the veteran had been 
to the emergency room (ER) 96 times for exacerbation of 
asthma attacks.  The diagnoses were asthma and emphysema.  A 
September 1994 CT scan of the paranasal sinuses reflects an 
impression of pansinusitis, suggestion of previous surgery 
involving the maxillary antra, bilaterally.  

In a February 1999 statement, the veteran's VA physician 
indicated that he had been treating the veteran for almost a 
year with diagnoses of bronchial asthma, hypertension and 
COPD pending a lung transplant; that the veteran had had 
bronchial asthma for 17 years, and that prior to that he had 
been in the Navy for a couple years working as a brush 
painter and sanding.  The VA physician added that, without a 
pulmonary biopsy, it would be hard to know whether the 
veteran's pulmonary disease was related to painting or 
bronchial asthma.  

In an August 2003 statement, a private physician M. O., M.D. 
noted that the veteran has a history of moderate to severe 
COPD; that he used to work on Navy ships; that he was a 
painter on the boats, which included scraping off the old 
leaded paint and painting, which could contribute to his 
COPD; and that he also had a history of smoking.  In an 
August 2004 statement, his treating VA family practice 
physician indicated that the veteran has been diagnosed with 
COPD and opined that it is as likely as not that the 
veteran's COPD is related to his military service.  

After a review of the records, a September 2004 VA 
respiratory examiner stated that the veteran has severe COPD 
and opined that it is unlikely that his COPD is due to 
exposure to paint or other chemicals during military service.  
The examiner did not re-examine the veteran but attached a 
copy of a September 2002 consult note.  In that note, the 
examiner indicated that the veteran had a long history of 
smoking until he quit about six years ago; that the veteran 
began smoking as a teenager; and that he smoked up to a pack 
of cigarettes a day.  An August 2002 CT scan of the lungs 
revealed some apical scarring and emphysematous changes, but 
no nodular lesions were seen.  The most recent PFTs from 
October 2001 showed FEV-1 of 36 percent of predicted value 
and Forced Vital Capacity (FVC) of 64 percent of predicted 
value, with significant improvement post bronchodilator.  The 
impression was right lung pulmonary nodule, resolved, 
representing an inflammatory process, and severe COPD.  In 
the examiner's opinion, the exposure to dust from grinding, 
if it were to be associated with pulmonary impairment, would 
be associated with radiographic changes similar to silicotic 
changes and a restrictive impairment not seen in the veteran 
and therefore the examiner believed that there was no 
relationship.  The examiner added that the veteran's exposure 
to paint appeared to be minimal and primarily in an open air 
environment.  Moreover, obstructive disease associated with 
exposure to paint is not a delayed phenomenon, and it would 
be expected that the veteran would have symptoms during the 
time he was engaged in that occupation, which were not 
present in this case.  

The examiner stated that it certainly is likely the veteran 
developed COPD as a result of his cigarette smoking.  He 
indicated that he could not rule out with absolute certainty 
that there might not have been some contribution from the 
veteran's exposure to cleaning vapor in the military service 
and it would be advantageous if some kind of toxicology from 
this vapor could be obtained; however, it would appear 
unlikely since early onset of symptoms would be expected.  

In a January 2005 VA Form 21-4138, the veteran felt that the 
September 2004 VA examination was inadequate because the 
examiner only reviewed his own notes and continued his 
original opinion and contends that it was not a fair and 
impartial examination.  He added, that contrary to the 
examiner's statements, the veteran did have significant 
respiratory difficulties during service but he did not seek 
care for his symptoms until they were severe and that he 
never smoked a pack of cigarettes per day (only about 30 
packs a year).  Although the examiner noted that the veteran 
cleaned oil bilges, he apparently had no knowledge of how 
toxic the cleaners can be.  The veteran attached an Internet 
printout on cleaning fluids.

In the present case, the Board finds that VA's duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue on appeal.  The duty 
to assist includes obtaining pertinent service personnel 
records, post-service employment records, Social Security 
Administration (SSA) records, and treatment records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  Duenas v. Principi, 
18 Vet. App. 512 (2004).  The veteran's service medical 
records confirm that the veteran served on a World War II 
vintage oil tanker, the USS Mispillion.  Contrary to his DD 
Form 214, which reflects that he performed laundering duties 
while in service, the veteran maintains that his job was to 
sandblast old paint off the ship and to repaint it with red 
lead primers and lead-based paints; that they never had any 
fresh air hoods or breathing protection; that he had to cut 
asbestos insulation off water pipes; and that he cleaned oil 
out of the ship's tanks and bilges with some kind of chemical 
that took his breath away.  Based on his assertions, all of 
the veteran's in-service and post-service employment appears 
to have included exposure to paint and toxic substances and 
possibly asbestos.  

On remand, the RO should obtain copies of the veteran's 
personnel records and ask the service department to indicate 
whether it was likely that the veteran was exposed to 
asbestos or toxic chemicals, and which, if any, in service.  
The September 2004 examiner referred to two CT scans, one 
done at the Biloxi VAMC in August 2002 and an earlier one 
done at Tyndall Air Force Base; neither report appears to be 
associated with the record and should be obtained on remand.  
In a November 2002 VA Form 21-4138, the veteran noted that 
his pension benefits had been reduced because he was 
receiving Social Security benefits.  No Social Security 
Administration records are in the record.  VA treatment 
records from September 1989 to April 2003 are associated with 
the record.  In various statements, the veteran indicated 
that he had been treated at the Nashville VAMC from 1981 to 
1989 or from 1984 to 1989.  The Board acknowledges that, in 
January 2002, the Nashville VAMC indicated that they had no 
treatment records for the veteran.  On remand, any SSA 
decision and supporting medical records and missing VA 
treatment records should be sought.  In particular, the 
Nashville VAMC should be asked to check for archived records.  
The record contains an article about asbestos cancer from the 
David Law Firm, in Woodlands, Texas, it is unclear whether 
that firm represented the veteran in an asbestos lawsuit.  On 
remand, the veteran should be asked if he filed a personal 
injury lawsuit to see if there is additional medical 
information that might pertain to his claim.  The RO should 
ask the veteran to provide more detailed information on post-
service evidence of occupational or other asbestos exposure.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board observes that the veteran's claim was received 
after June 9, 1998, the effective date of 38 C.F.R. § 3.300 
(2004), which bars service connection for disabilities 
claimed to be due to a veteran's use of tobacco products 
during service.  The Board also notes that hospital, VA 
examination reports, and treatment records reveal a prior 
history of smoking and varying amounts of cigarettes smoked.  
On remand, the veteran should be scheduled for an examination 
by a different examiner to determine the etiology, and the 
nature and extent, of any pulmonary disease found.  A 
spirometry, pre- and post-bronchodilator, PFTs, and X-rays of 
the chest should be performed along with a biopsy, if 
indicated.  If the radiologist determines that a high 
resolution CT of the chest is necessary in order to verify 
the diagnosis, this should be done.  The examiner will be 
asked to provide an opinion as to whether any pulmonary 
disorder is related to service, to include exposure to toxic 
chemicals or asbestos in service, to post-service exposure to 
asbestos or toxic chemicals, or is related to the veteran's 
smoking.  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
indicate whether he has ever filed a 
civil suit seeking damages for exposure 
to either toxic chemicals and/or 
asbestos.  If he has, the RO should ask 
the veteran to sign releases and attempt 
to obtain such records for association 
with the file.  The RO should obtain 
copies of the reports for the two 
computed tomography (CT) scans of the 
chest referred to by the September 2004 
VA examiner, one from August 2002 from 
the Biloxi, Mississippi VA Medical Center 
(VAMC) and an earlier one from Tyndall 
Air Force Base, and any missing VA 
treatment records from April 2003 to the 
present, and add any available records to 
the claims file.  The RO also should 
contact the Nashville, Tennessee VAMC and 
ask them to check their archives for 
treatment records for the veteran from 
1980 through 1989, and add any records to 
the claims file.  If records are 
unavailable, please have the provider so 
indicate.

2.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of the 
veteran's claim for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  The RO should obtain copies of the 
veteran's personnel records and then it 
should ask the U.S. Navy service 
department to indicate whether the 
veteran was exposed to toxic chemicals 
and/or asbestos while on active duty from 
January 1971 to August 1972, due to his 
duties while on board the USS Mispillion.  
If the veteran was exposed to toxic 
chemicals, the service department should 
list such substances/fluids.  If no such 
opinion can be given, the service 
department should so state.

4.  The RO should send a questionnaire to 
the veteran asking him to provide 
detailed information on post-service 
evidence of occupational or other 
exposure to asbestos and/or toxic 
chemicals, to include names and addresses 
of former employers.  Then the RO should 
attempt to contact his former employers 
and request copies of all available 
medical records and personnel records 
indicating the veteran's job duties and 
any on-the-job exposure to asbestos 
and/or toxic chemicals.  If records are 
unavailable, the employer should so 
indicate.

5.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2004), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1)that he can 
provide buddy statements in support of 
his claim; and (2) request or tell the 
claimant to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the guidelines for 
considering compensation claims based on 
exposure to asbestos in VA ADJUDICATION 
PROCEDURE MANUAL, M21-1 and the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

6.  After completion of 1 through 5 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
respiratory examination by an appropriate 
specialist, who has not already examined 
the veteran, to clarify the nature, time 
of onset, and etiology of any diagnosed 
lung disorder found (to include COPD, 
asthma, emphysema).  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including 
pulmonary function tests (PFTs), a 
spirometry, pre- and post-bronchodilator, 
X-rays of the chest and, if indicated, a 
biopsy or CT scan.  Such examination is 
to include a review of the veteran's 
history and current complaints, a review 
of past imaging and PFT results, if 
available, as well as a comprehensive 
physical evaluation.  The Board notes 
that the veteran was discharged from the 
Navy in August 1972 and that he indicated 
that, while serving as a seaman in the 
Navy from January 1971 to August 1972, he 
was exposed to toxic chemicals and/or 
asbestos, his duties included 
sandblasting old paint and repainting 
with lead-based primer and paint, cutting 
off asbestos insulation, and cleaning oil 
tanks and bilges with toxic chemicals.  
The examination report should include a 
history of the veteran's exposure to 
toxic chemicals, asbestos and nicotine 
use and a detailed account of all 
pathology found to be present.  On the 
basis of the examination findings, the 
history provided by the veteran, and a 
thorough review of the file, including 
all material received pursuant to this 
remand, the examiner should set forth all 
established diagnoses, expressly offer an 
opinion as to the most probable etiology 
and date of onset of any pulmonary 
disorder found.  Specifically, the 
examiner shall indicate whether it is at 
least as likely as not (50 percent or 
more probability) that the diagnosed 
disorder(s) is etiologically related to: 
(1) the veteran's military service to 
include in-service exposure to toxic 
chemicals and/or asbestos, (2) post-
service exposure to toxic chemicals 
and/or asbestos, and/or (3) his history 
of smoking.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  If the 
examiner agrees or disagrees with any 
opinion of record, in particular, those 
expressed by VA and private physicians 
dated in August 2003, August 2004, and 
September 2004, he/she should specify the 
reasons for such opinion.

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




